Citation Nr: 1228745	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-18 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 40 percent for lumbar strain.  

3.  Entitlement to an initial rating in excess of 30 percent for cervical degenerative disc disease.  

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

5.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.  

6.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  

7.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board notes that the Veteran had requested a hearing with RO personnel.  Subsequently, he elected an informal hearing conference in lieu of a formal hearing.  The informal hearing conference was held in October 2008.  

In the above-noted June 2008 rating decision, the RO granted service connection and assigned a 30 percent rating for PTSD, a 10 percent for lumbar strain, a 10 percent rating for cervical degenerative disc disease, a 10 percent rating for migraine headaches; and noncompensable ratings for irritable bowel disease and for bilateral knee patellofemoral syndrome.  The awards were made effective February 20, 2007, the day following the Veteran's separation from active service.  

Thereafter, by a February 2009 rating decision, the RO increased the Veteran's disability rating to 50 percent for PTSD, to 40 percent for lumbar strain, to 30 percent for cervical degenerative disc disease, to 30 percent for migraine headaches, to 10 percent for irritable bowel disease, to 10 percent for right knee patellofemoral syndrome, and to 10 percent for left knee patellofemoral syndrome.  The increases were made effective February 20, 2007.  Thereafter, by a July 2010 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective from February 20, 2007.  


FINDINGS OF FACTS

1.  From the initial grant of service connection until November 5, 2007, the Veteran's migraine headaches were manifested by subjective complaints of pain, blotched and blurred vision, flashing lights, as well as light and sound sensitivity; frequent completely prostrating and prolonged attacks were not shown.  

2.  Since November 5, 2007, the Veteran's migraine headaches have likely been manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  Since the initial grant of service connection the Veteran's irritable bowel syndrome has likely been manifested by severe disability evidenced by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

4.  Since the initial grant of service connection, the Veteran's PTSD has been manifested by symptoms that include depression, anxiety, panic attacks, hypervigilance, concentration problems, irritability, anger, impaired thought processes, flat affect, intrusive thoughts, sleep disturbance, and nightmares, which have resulted in occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.  

5.  Since the initial grant of service connection, the Veteran's lumbar strain has been manifested by forward flexion of the thoracolumbar spine 30 degrees or less without neurologic abnormality; unfavorable ankylosis of the lumbar spine has not been shown.  

6.  Since the initial grant of service connection, the Veteran's cervical degenerative disc disease has been manifested by forward flexion 15 degrees or less; incapacitating episodes associated with disc disease have not been shown; nor has there been evidence of unfavorable ankylosis of the entire cervical spine.  

7.  Since the initial grant of service connection, the Veteran's right knee patellofemoral syndrome has been manifested by no worse than 120 degrees of flexion and a lack of 5 degrees of extension with abnormal patella tracking; ankylosis, subluxation or lateral instability, dislocation of semilunar cartilage, or malunion of the tibia and fibula has not been shown.  

8.  Since the initial grant of service connection, the Veteran's left knee patellofemoral syndrome has been manifested by no worse than 120 degrees of flexion and a lack of 5 degrees of extension with abnormal patella tracking; ankylosis, subluxation or lateral instability, dislocation of semilunar cartilage, or malunion of the tibia and fibula has not been shown.  


CONCLUSIONS OF LAW

1.  From the initial grant of service connection until November 5, 2007, the criteria for a rating in excess of 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).  

2.  Since November 5, 2007, the criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).  

3.  Since the initial grant of service connection, the criteria for a rating of 30 percent for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2011).  

4.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).  

5.  The criteria for an initial rating in excess of 40 percent for lumber strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2011).  

6.  The criteria for an initial rating in excess of 30 percent for cervical degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5243 (2011).  

7.  The criteria for an initial rating in excess of 10 percent for right patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 (2011).

8.  The criteria for an initial rating in excess of 10 percent for left patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through an October 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claims for service connection.  The October 2007 notice letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the October 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state agency, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.  

The Board also finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records were submitted by the Veteran and associated with the claims file.  Treatment records from the VA Medical Center (VAMC) in Salt Lake City, Utah are associated with the claims file.  The Veteran has not otherwise indentified treatment from any private health care providers.  Significantly, the Veteran has not alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  

The Board also notes that since the RO's receipt of the Veteran's claim, the Veteran has been provided with a number of VA examinations.  In an August 2010 statement (VA Form 21-4138), the Veteran alleged that his most recent VA examination (presumably the QTC examination conducted in May 2010) had been very quick and the examiner had not elicited information regarding the Veteran's headaches; thus, the examination was inadequate.  The Board has reviewed the report of May 2010 VA examination.  The report of examination documents the Veteran's reported symptomatology with respect to his migraine headaches, as well as his other disabilities being evaluated.  The examiner provided diagnoses based on his reported examination findings.  As such, notwithstanding the Veteran's contention, the Board finds the May 2010 VA examination adequate for adjudication purposes.  

The Board finds the examination reports of record contain sufficient evidence by which to evaluate the Veteran's service-connected disabilities in the context of the rating criteria.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

II. Analysis

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App 505, 510 (2008).  

(The Board notes that the Veteran filed a claim in February 2009 for a total disability rating based on individual unemployability (TDIU).  The Veteran's application (VA Form 21-8940) noted that he had been employed until January 2009.  In a September 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran did not appeal the RO's rating decision.)  

Migraine Headaches

The Veteran's headaches are evaluated under Diagnostic Code 8100 for "migraine headaches."  That diagnostic code provides, in particular, that a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

A review of the evidence reflects that VA treatment notes dated in January 2007 and June 2007 reflect the Veteran's complaints and treatment for headaches.  In the January 2007 treatment note, the Veteran reported, in particular, pain, tunnel and blotched vision, flashing lights and visual changes.  He also reported severe headaches twice a month and that he continued to remain active even when he was experiencing a headache.  He was also noted to report that he felt the headaches were related to his cervical spine (neck) disability.  In the June 2007 treatment note, the Veteran was noted to report that his headaches were not debilitating and that he continued to go to work and "do what he has to do."  Subsequently, in a report of November 5, 2007, QTC examination, the clinician noted the Veteran's report of migraine headaches for several years, with the headaches occurring twice a month.  The headaches were noted as causing blurred vision, restricted the Veteran from performing normal activities, and required him to stay in bed.  

In a report of November 2008 VA examination, the Veteran reported that he experienced migraine headaches that occurred up to two or three times a week and that they could last up to a day or a day and a half.  He reported being prostrated generally over 50 percent of the time up to five or six hours with phonosensitivity and photosensitivity.  The Veteran also reported experiencing other headaches during the week that he believed were associated with his cervical spine disability.  He indicated that these headaches could develop into migraine headaches.  

A December 2008 VA acupuncture treatment note reflected that several cervical epidurals made his neck pain and headaches worse.  

The Veteran was again examined in May 2010.  A report of QTC examination noted the Veteran's report of migraine headaches that occurred 4 to 5 times a month.  The headaches reportedly could last up to 24 hours and when the headaches occurred, the Veteran reportedly had to stay in bed and was unable to function.  The physician's diagnosis was continued migraine headaches.  

The Board finds that since the initial grant of service connection until November 5, 2007, a rating in excess of the assigned 30 percent for migraine headaches is not warranted.  As noted above, prior to the November 5, 2007 QTC examination, the medical evidence documents that the Veteran's headaches were not debilitating and/or prostrating and he remained active during his headaches.  As such, an increase during this period to 50 percent for migraine headaches has not been shown.  

Effective November 5, 2007, the Board finds there is reasonable doubt as to whether the Veteran's migraine headaches meet the criteria for a 50 percent rating.  

In this regard, the 30 percent rating assigned during this period for the Veteran's migraine headaches contemplates the occurrence of prostrating headaches.  The maximum schedular rating of 50 percent for migraine headaches contemplates "very frequent" prostrating attacks rather than only averaging once a month, as is the requirement for the 30 percent rating.  The Board notes that the Veteran first reported experiencing prostrating headaches that occurred more than once a month during the November 5, 2007, QTC examination.  He has, since that time, consistently reported that he has experienced these types of severe headaches, with improvement in symptoms sometimes and no improvement other times.  

Although the Veteran has set forth various accounts of the frequency of the prostrating attacks, he has insisted since the November 5, 2007, QTC examination that they occur much more often than once per month.  Furthermore, the Veteran has reported that while epidural injections into his cervical spine appear to alleviate the headaches, that relief is only temporary.  

The Board notes that none of the VA treatment records or examination reports document that the Veteran experienced a prostrating headache during treatment or at an examination.  Nevertheless, in view of the nature of the Veteran's headaches, an absence of prostrating symptoms during treatment or examination is not inconsistent with experiencing them at other times, especially given the likelihood of the treatment or examination lasting for only a short time.  Nowhere do the rating criteria call for "objective" documentation of a prostrating headache or the frequency of prostrating headaches during treatment or examination.  Even so, the Veteran reported the frequency and severity of his headaches to multiple VA treatment providers and VA examiners.  No medical provider disputed the Veteran's reports.  Instead, the VA treatment providers and examiners appeared to endorse the Veteran's complaints, or have associated what they consider "rebound headaches" with the large amounts of medication the Veteran has been taking for his service-connected disabilities.  

The Veteran's prostrating headaches, which appear to occur with frequency, are also likely productive of severe economic inadaptability.  The Board notes that "inadaptability" is not defined in the Diagnostic Code, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  Nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  See e.g., Pierce v. Prinicipi, 18 Vet. App. 440, 446 (2004).  

Therefore, finding reasonable doubt in favor of the Veteran, the Board concludes that since the November 5, 2007, QTC examination, the Veteran's migraine headaches have likely been manifested by very frequent prostrating and prolonged attacks productive of severe economic inadaptability.  In light of this finding, the Board concludes that the criteria for a 50 percent rating have been met since November 5, 2007.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A higher schedular rating for headaches is not assignable as a 50 percent rating is the maximum schedular rating under Diagnostic Code 8100 for migraine headaches.  

For all the foregoing reasons, the Board finds a rating in excess of 30 percent for migraine headaches prior to November 5, 2007 is not warranted; thus, the appeal for that period is denied.  Since November 5, 2007, a 50 percent rating for migraine headaches is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating for migraine headaches prior to November 5, 2007, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Irritable Bowel Syndrome

Since the initial grant of service connection, a 10 percent rating has been in effect for the Veteran's irritable bowel syndrome (IBS).  The disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, in particular, a 10 percent rating is for application when there is moderate disability evidenced by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is for application when there is severe disability evidenced by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

The Board notes that the word "constant" is not defined in VA regulations, but that Dorland's Illustrated Medical Dictionary defines "constant" to mean "not failing; remaining unaltered."

Concerning the evidence of record, a January 2007 VA treatment note reflects the Veteran's report that after he ate he had pain and nausea in the middle of his stomach and he needed to have a bowel movement within 15 minutes.  The Veteran also reported that on average he had 4-5 bowel movements daily, and that these stools were soft or watery without any bleeding.  The Veteran's pain was reportedly relieved 5-10 minutes after the bowel movement.  The Veteran additionally commented that he did not like to eat secondary to pain, nausea and frequent bowel movements.  

VA treatment records dated in July 2007 reflect the Veteran being positive for H. pylori and undergoing a laparoscopic cholecystectomy for removal of his gall bladder.  

In a report of November 2007 QTC examination, the Veteran was noted to report that his IBS had not affected his overall body health or body weight.  He reported having diarrhea and that he experienced abdominal pain less than one third of the time.  The Veteran also reported that he did not receive any treatment for his IBS, he had not been hospitalized, nor did the condition result in any functional limitations.  

In a report of November 2008 VA examination, the Veteran reported symptoms that were consistent with those from November 2007.  In particular, the Veteran reported diarrhea/soft stool four or five times a day.  He indicated that he was using more fiber in his diet but that his symptoms persisted.  The examiner noted the Veteran's IBS was chronic in nature but there was no evidence of an inflammatory bowel disorder.  

In a subsequent report of September 2010 VA examination, the Veteran was noted to report that there had been no change in his symptoms.  He reported loose stools four to six times a day, and that he had a bowel movement within 10 minutes of eating.  There was no report of bloody or black stools and reported no abdominal cramping except right before having a bowel movement.  The Veteran also reported nausea once or twice a month with vomiting.  

Following its review of the evidence, above, the Board concludes that since the initial grant of service connection, the Veteran's IBS disability picture more nearly approximates the criteria for a 30 percent rating.  The Board is aware that the Veteran's primary complaint appears to be the frequency of his bowel movements (loose stools/diarrhea) almost immediately after eating.  The loose stools are preceded by abdominal cramping.  The Veteran's disability symptoms are ongoing and constant and occur during the course of the day depending on when he eats.  

The Board finds persuasive in this instance the Veteran's report that he did not necessarily like to eat secondary to pain, nausea and frequent bowel movements.  At the same time, the Board finds troubling that the Veteran's VA treatment notes do not necessarily reflect consistent treatment for his IBS.  Furthermore, the evidence reflects that the Veteran's weight had increased 20 pounds since 2007 and he reportedly has been able to complete his usual work in school without limitations due to his IBS.  Nevertheless, the Veteran's complaints with regard to his condition have remained consistent throughout the appeal period.  The Veteran has reported symptoms of diarrhea/loose stools along with abdominal cramping to the VA and QTC examiners.  None of the examiners has disputed the Veteran's reports.  Instead, the examiners appeared to endorse the Veteran's complaints.  

Therefore, the Board finds that since the initial grant of service connection, the Veteran's IBS more nearly approximates severe disability evidenced by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Thus, a 30 percent rating for IBS is warranted since February 20, 2007.  38 C.F.R. §§  4.114 (Diagnostic Code 7319), 3.102, 4.7.  A higher schedular rating for IBS is not assignable as a 30 percent rating is the maximum schedular rating under Diagnostic Code 7319 for IBS.  


PTSD

Since the initial grant of service connection, February 20, 2007, a 70 percent rating has been in effect for the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that with respect to mental disorders, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Board emphasizes that it is not the symptoms, but their effects, that determine the level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In this regard, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Additionally, the Board is not required to find the presence of all, most, or even some, of the enumerated symptoms set forth in the various rating percentage criteria but, rather, is to use the example symptoms as guidance as to the severity of symptoms contemplated for each rating.  Id. at 442.  

Under 38 C.F.R. § 4.130, in particular, a 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Here, the evidence in this case clearly reflects that the Veteran is functionally impaired due to his PTSD.  The reports of QTC examinations, dated in March 2008, March 2009, and May 2010 document the Veteran's depression, low mood, avoidance behaviors, social isolation to include limited contact with family and a few friends, problems with concentration and memory, anger issues, and low energy.  Diagnoses have been for PTSD with depression and anxiety/panic attack.  

The Board also notes that, an August 2008 treatment note documented that the Veteran was very impulsive with features of paranoia concerning his VA medical providers and their care plans.  In the report of May 2010 QTC examination, the Veteran reported that he heard people walking and also heard people cleaning their guns.  He also reported hearing odd noises without a source and sometimes would see movement in his peripheral vision, but upon investigation would find nothing.  The examiner commented at that time that a number of the Veteran's replies to questions were sentence fragments or tangential.  Furthermore, the examiner commented that while the Veteran did not evidence suicidal or homicidal ideation at the time of the examination, these symptoms had been present at times in the past.  

The Board is cognizant that the examiners reporting of the Veteran's global assessment of functioning (GAF) scores has shown a progressive worsening of the Veteran's PTSD.  See e.g., Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  In the March 2008 QTC examination, the examiner reported a GAF score of 55 (reflective of moderate impairment).  An October 2009 VA mental health conference note documented the Veteran's report of feeling isolated, depressed, sleep deprived, and thinking more about suicide.  A GAF score of 35 was reported reflective of major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  In May 2010, the examiner reported a GAF score of 41 (reflective of serious impairment).  

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The Board notes that the Veteran's current disability rating of 70 percent is recognition that the disability clearly results in functional impairment.  Nevertheless, the evidence documents that the Veteran remains married, albeit in an apparently strained marriage, and that he is also committed and active in the raising of his daughter.  While his social contacts with his family appear to have decreased since the initial grant of service connection, they nonetheless continue on a limited basis, as does his limited contact with two or three former soldiers who served with the Veteran in the military.  The Board also notes that the Veteran was working at the time he filed his claim for service connection for PTSD and was reportedly laid off from his job.  Since that time, the Veteran has returned to college.  While his symptoms of PTSD make the task of learning difficult and he is noted to struggle, the Veteran reported in a July 2009 mental health treatment note that he was doing well in school.  In the report of May 2010 QTC examination the Veteran was noted to report that school was going well.  

Here, the Board does not find that the Veteran's current disability picture more nearly approximates the criteria for a 100 percent rating for PTSD.  While there is evidence of apparent delusions and/or hallucinations per the reports of QTC examinations, the Board does not otherwise find symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  More importantly, and with the Court's holding in Mauerhan in mind, the Board does not find that the effects of the Veteran's PTSD symptoms result in total occupational and social impairment.  His participation in family life and schooling, for instance, reflect functional ability more akin to the criteria for a rating less than totally disabling.

For all the foregoing reasons, the Board finds that at no time since the initial grant of service connection has a rating in excess of 70 percent for PTSD been warranted; thus, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating for PTSD, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Lumbar Strain and Cervical Degenerative Disc Disease

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, if a claimant is already receiving the maximum disability rating available based upon symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board also notes that VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.  See VA Fast Letter 06-25 (November 29, 2006),

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242.  

Following the rating criteria, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides: (See also Plate V.)--For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3) provides: In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides: Round each range of motion measurement to the nearest five degrees.  
Note (5) provides: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides: Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

A veteran's spine disability can also be evaluated, if warranted, under the intervertebral disc syndrome formula of Diagnostic Code 5243.  Under Diagnostic Code 5243, a 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a , Diagnostic Code 5243.  

Following the rating criteria under Diagnostic Code 5243, Note (1) provides: for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) provides: if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

The Veteran is entitled to evaluation under whichever formula results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

With respect to the Veteran's lumbar strain, since the initial grant of service connection, the disability has been rated as 40 percent disabling.  Thus, to warrant a higher rating to 50 percent, the evidence must demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  

In reviewing the reports of VA and QTC examinations as well as VA outpatient treatment notes, the Board does not find unfavorable ankylosis of the thoracolumbar spine has been shown.  At no time since the initial grant of service connection has the Veteran's thoracolumbar spine been fixed in flexion or extension.  As recently as the report of May 2010 QTC examination, the Veteran's thoracolumbar spine was normal on X-ray with, in particular, flexion to 70 degrees (full is 90 degrees) and extension to 30 degrees (full).  Repetitive testing did not reveal any additional range-of-motion loss and the Veteran's gait was reported normal.  

With respect to the Veteran's cervical degenerative disc disease, since the initial grant of service connection, the disability has been rated as 30 percent disabling.  Thus, to warrant a higher rating to 40 percent, the evidence must demonstrate unfavorable ankylosis of the entire cervical spine.  In reviewing the reports of VA and QTC examinations as well as VA outpatient treatment notes, the Board does not find unfavorable ankylosis of the cervical spine has been shown.  At no time since the initial grant of service connection has the Veteran's cervical spine been fixed in flexion or extension.  As recently as the report of May 2010 QTC examination, the Veteran's cervical spine, in particular, demonstrated flexion to 45 degrees (full) and extension to 30 degrees (full).  Repetitive testing did not reveal any additional range-of-motion loss.  

The Board is cognizant of the Veteran's complaints of flare-ups of pain with activity.  Because Diagnostic Codes 5235 through 5243 provide for a rating on the basis of loss of range of motion, any determination as to the severity of the disability, "should, if feasible," be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  See Deluca, 8 Vet. App. at 206.  In the reports of November 2007 and May 2010 QTC examinations, a QTC examiner reported that he was unable to determine (i.e., not feasible) any additional range-of-motion loss of the thoracolumbar spine or cervical spine due to flare-ups.  (In the report of November 2008 VA examination, the examiner did not address the issue of flare-ups.)  At the time of those examinations, the examiner elicited a history of the Veteran's symptoms and made clinical findings based on his examination of the Veteran.  Thus, the examiner's inability to provide an opinion or finding with respect to an additional range-of-motion loss due to pain during flare-ups is not the first impression of an uninformed examiner.  It is instead an assessment arrived at after all due diligence in seeking relevant medical information that would have allowed the examiner to provide such a finding.  Thus, the Board finds the examiner's inability to determine any additional range-of-motion loss of the thoracolumbar spine or cervical spine due to flare-ups does not render the November 2007 and May 2010 examinations inadequate.  

Therefore, the evidence does not reflect unfavorable ankylosis of the thoracolumbar spine or the cervical spine (or unfavorable ankylosis of the entire spine) and an increase to 50 percent for lumbar strain and an increase to 40 percent for cervical degenerative disc disease are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

With regard to neurological symptoms associated with the Veteran's thoracolumbar spine disability, since the initial grant of service connection, the evidence does not reflect that the Veteran has any objective neurologic abnormalities associated with his thoracolumbar spine that would warrant a separate compensable disability for neurologic impairment.  In this regard, reports of VA and QTC examinations as well as VA treatment notes do not reflect objective findings of neurologic abnormality.  In particular, in the report of November 2007 QTC examination, neurological testing of the lower extremities was normal, as was testing for lower extremity radiculopathy in November 2008.  A November 2009 VA neurologic evaluation revealed normal motor and sensory examinations.  In the report of May 2010 QTC examination, the physician noted the Veteran's complaint of apparent pain radiating down his leg.  Physical examination revealed no radiation of pain with movement and a straight leg raise on the right and left was negative.  Both motor function and sensory examinations were normal as were reflexes of the ankles and knees.  The physician's diagnosis did not include a finding of neurologic abnormality (e.g., sciatica or radiculopathy).  

With regard to neurological symptoms associated with the Veteran's cervical spine disability, the evidence does not reflect that the Veteran has any objective neurologic abnormalities associated with his cervical spine that would warrant a separate compensable disability for neurologic impairment.  

In this regard, a cervical MRI (magnetic resonance imaging) scan in May 2009 reflected focal central disc extrusion at C4/C5 as well as spurring and facet arthropathy on the left at C5/C6 and C6/C7 resulting in mild neural foraminal narrowing.  

In a VA EMG (electromyography) note, also dated in May 2009, the clinician reported the Veteran's complaints of left neck pain with some radiation into the left trapezius region.  On physical examination, the Veteran's sensation was intact to light touch, but there was noted decreased pin prick sensation on the left in the left thumb and thenar region as well as in the first and fifth digits.  A left upper extremity nerve conduction study (NCS) was performed which was normal, and a needle EMG of selected upper extremity muscles and the left cervical paraspinal muscles also was normal.  The EMG study was noted as failing to show evidence of denervation or cervical radiculopathy in the left upper extremity.  A subsequent VA neurosurgery attending note, dated in October 2009, reflects the clinician's comment that the Veteran did have some C5/6 disk deterioration but no obvious radicular compromise.  Otherwise, in the report of May 2010 QTC examination, the examiner noted that there was no radiation of pain on movement of the neck.  Motor function and sensory examinations were reported as normal, as were reflexes of the biceps and triceps.  

Therefore, following a review of the evidence, the Board does not find that consideration of the Veteran's orthopedic or neurologic manifestations of his thoracolumbar or cervical disabilities would warrant higher disability ratings for lumbar strain or for cervical degenerative disc disease.  In this regard, the Board has also considered whether the Veteran's cervical degenerative disc disease, which has included a finding of cervical facet arthropathy (as noted above), would warrant a higher disability rating under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, under Diagnostic Code 5003, degenerative arthritis is rated for limitation of motion under the appropriate diagnostic code for the specific joint involved.  As noted, the Veteran is receiving a 30 percent rating for his cervical degenerative disc disease based on limitation of motion under Diagnostic Code 5242.  Additional consideration of Diagnostic Code 5003 would not allow for a higher rating.  

The Board has also considered whether the Veteran's cervical degenerative disc disease would warrant a rating in excess of 30 percent under Diagnostic Code 5243 for intervertebral disc syndrome.  However, at no time since the grant of service connection has the Veteran reported, nor does the medical evidence necessarily suggest, that his cervical degenerative disc disease has caused or resulted in an incapacitating episode (which includes bed rest prescribed by a physician).  As such, a rating in excess of 30 percent would not be warranted for cervical degenerative disc disease under Diagnostic Code 5243.  

For all the foregoing reasons, the Board finds that since the initial grant of service connection, a rating in excess of 40 percent for lumbar strain or a rating in excess of 30 percent for cervical degenerative disc disease has not been warranted; thus, the claims for higher ratings for lumbar strain and for cervical degenerative disc disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims for higher ratings for lumbar strain and for cervical degenerative disc disease, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Right and Left Knee Patellofemoral Syndrome 

The Veteran's right and left knee patellofemoral syndrome are each rated as 10 percent disabling under Diagnostic Code 5260 for limitation of flexion of the leg.  The Veteran's complaints regarding his knees are of stiffness and pain on a daily basis.  The pain and stiffness is increased with activity, to include being worse after running or standing for long periods of time.  

In the report of November 2007 QTC examination, physical examination revealed range of motion of the knees to be normal.  Range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  There was no ligmentous laxity or instability identified.  The examiner noted that he was unable to determine any additional limitation in range of motion caused by flare-ups.  

In the report of November 2008 VA examination, the Veteran reported pain in the patella tendon region and that his flare-ups could last from 20 to 30 minutes.  They were alleviated with gentle movement and stretching.  Physical examination revealed a loss of 5 degrees of extension with flexion to 120 degrees.  The examiner commented that there was no change in range of motion on repetitive motion testing due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

The Veteran's VA treatment records document physical therapy for his knees in February 2010.  At that time, the Veteran reported bilateral knee pain manifesting two to three months previously.  Range of motion of the Veteran's knees at the time of examination was 0-135 degrees with negative ligmentous testing.  The Veteran underwent a subsequent VA orthopedic consult in April 2010.  At that time his complaints included bilateral shin pain.  The Veteran was also noted to report that he had been running and working out for quite some time prior to the onset of pain.  On examination, resistance knee flexion and extension was 5/5 and equal bilaterally.  Radiological testing revealed slight narrowing of the patellofemoral joint, and the medial and lateral compartments of both knees were well maintained.  It was noted that an MRI had revealed a partial medial collateral ligament tear injury which appeared to be old.  (It was not apparent whether this old tear injury was specific to one knee or both.)

In a report of May 2010 QTC examination, the Veteran reported bilateral knee symptoms of weakness, stiffness, heat, instability, lack of endurance, locking, and tenderness.  His knees were painful five or six times a week, and the pain was exacerbated by physical activity.  The Veteran also reported being unable to walk long distances, and he was unable to run, jump, or stand for long periods of time.  The examiner noted that the Veteran's gait was normal and that no assistive device was used for ambulation.  Clinical examination of the knees revealed no heat, redness, swelling, or effusion.  There was crepitus throughout the range of motion with positive J-sign consistent with poor patellar tracking.  The examiner reported that range of motion of the Veteran's knees was normal and range of motion was not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner was otherwise unable to determine any additional limitation in range of motion caused by flare-ups.  Otherwise, medial and lateral collateral ligaments were reported as being stable to varus and valgus stress, and Drawer and McMurray tests were within normal limits.  A radiographic study of the Veteran's knees was reported as normal.  

Here, the Board finds, in light of the evidence reported above, that since the initial grant of service connection, no higher rating than 10 percent is warranted for the 

Veteran's right knee patellofemoral syndrome or left knee patellofemoral syndrome.  

In this case, the medical evidence does not demonstrate the right knee or left knee is ankylosed, or is there evidence demonstrating subluxation or lateral instability of the right knee or left knee.  Therefore, a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256 for knee ankylosis or a separate rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent subluxation or lateral instability, is not warranted.  The Board also finds no evidence of dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; thus, a higher rating for either the right knee or left knee is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Board also notes that, the highest available rating for removal of semilunar cartilage (symptomatic) is 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5259; thus, a higher rating under Diagnostic Code 5259 is not warranted.  Furthermore, the evidence otherwise does not reflect malunion of the tibia and fibula with moderate knee impairment; thus a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262 is not warranted.  

The Board has taken into consideration the Veteran's reports that physical activity, such as playing with his daughter, walking or standing for extended periods, running, or playing basketball results in additional pain in his knees.  This pain reportedly limits or precludes certain activities.  The objective medical evidence per the report of May 2010 QTC examination documents poor patella tracking during knee flexion and extension.  (During the March 2010 VA physical therapy consult, there was appropriate patella tracking noted.)  Poor patella tracking would appear to support the Veteran's subjective complaints of pain with activity.  At the same time, as noted above, repetitive motion testing did not demonstrate any additional loss in range of motion of either the right or left knee.  In this regard, the VA examiner in November 2008 commented that there was no change in range of motion on repetitive motion testing to include due to pain or "flare-ups."  

Additionally, the QTC examiner in November 2007 and May 2010 was unable to determine any additional limitation in range of motion caused by flare-ups.  As noted above, any determination as to the severity of the disability, "should, if 

feasible," be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  See Deluca, 8 Vet. App. at 206.  Here, the QTC examiner, following his interview of the Veteran and conducting thorough examinations in November 2007 and May 2010, reported that he was not able to determine (i.e. not feasible) any additional limitation in range of motion due to flare-ups.  Thus, the examiner's inability to provide an opinion or finding with respect to an additional range of motion loss due to pain during flare-ups is not the first impression of an uninformed examiner.  It is instead an assessment arrived at after due diligence in seeking relevant medical information that would have allowed the examiner to provide such a finding.  Thus, the Board finds the examiner's inability to determine any additional range-of-motion loss of the right knee or left knee due to flare-ups does not render the November 2007 and May 2010 examinations inadequate.  

Otherwise, there is no evidence to suggest that the Veteran's pain is so disabling as to approximate the level of impairment required for the assignment of an evaluation more than the current 10 percent rating based on either limitation of flexion (diagnostic code 5260), or limitation of extension (diagnostic code 5261).  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, the Board finds persuasive the noted report by the clinician in the April 2010 VA orthopedic consult that the Veteran had been running and working out for quite some time prior to the onset of pain, which occurred apparently sometime in November or December 2009.  

The Board simply does not find that in light of no worse than 120 degrees of flexion and a lack of 5 degrees of extension (As reported on examination in November 2008) of either knee since the grant of service connection, that the Veteran's right knee patellofemoral syndrome and/or left knee patellofemoral syndrome approximates, at a minimum, flexion limited to 30 degrees or extension limited to 10 degrees; thus warranting an initial disability rating in excess of 10 percent under diagnostic code 5260 or diagnostic code 5261, respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-

7.  See also VAOPGCPREC 9-2004 (September 17, 2004) (separate ratings under diagnostic code 5260 and diagnostic code 5261 may be assigned for disability based on limitation of motion of the same joint).  

For all the foregoing reasons, the Board finds that at no time since the grant of service connection has a rating in excess of 10 percent for right knee patellofemoral syndrome or left knee patellofemoral syndrome been warranted; thus, the claims for higher ratings for right knee patellofemoral syndrome and left knee patellofemoral syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for higher ratings for right knee patellofemoral syndrome and left knee patellofemoral syndrome, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

Extra Schedular Considerations

Consideration has also been given to whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating; otherwise, the 

schedular evaluation is adequate, and referral is not required.  Id. at 116.

With respect to the Veteran's service-connected disabilities on appeal, the schedular evaluations in this case are adequate.  There is no showing that the Veteran's service-connected migraine headaches, irritable bowel syndrome, PTSD, lumbar strain, cervical degenerative disc disease, right knee patellofemoral pain syndrome, or left knee patellofemoral pain syndrome reflects so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of each of these disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  


ORDER

A rating in excess of 30 percent for migraine headaches prior to November 5, 2007, is denied.  

A 50 percent rating for migraine headaches is granted from November 5, 2007, subject to the laws and regulations governing the payment of monetary awards.  

A 30 percent rating for irritable bowel syndrome is granted from February 20, 2007, subject to the laws and regulations governing the payment of monetary awards.  

A rating in excess of 70 percent for PTSD is denied.  

A rating in excess of 40 percent for lumbar strain is denied.  

A rating in excess of 30 percent for cervical degenerative disc disease is denied.  

A rating in excess of 10 percent for right knee patellofemoral syndrome is denied.  

A rating in excess of 10 percent for left knee patellofemoral syndrome is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


